Upon further consideration of this matter, on petition for rehearing, I think rehearing should be granted because, (1) It nowhere appears in the Sheriff's return (nor in the summons adres.) that the defendant is a foreign corporation; and (2) the return must show that the requirements of the statute have been followed, otherwise the court is not informed whether the party is before it. The ordinary presumption that an officer has done his duty does not arise where the particular acts constituting the service are required to be set forth as in the statutes here involved. A presumption of this sort cannot cure the omission of a vital jurisdictional fact. Standley v. Arnow, 13 Fla. 361; 14-A, C.J. 809, Sec. 2917.